                                           Case 19-12821-AJC                    Doc 2         Filed 03/01/19                Page 1 of 3


 Fill in this information to identify the case:
 Debtor name Magnum Construction Management, LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF                                                                                     Check if this is an
                                                FLORIDA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Core & Main LP f/k/a            Anita Christian                 Vendor                 Disputed                                                                      $4,172,312.38
 HD Supply                                                                              Subject to
 Waterworks, Ltd.                anita.christian@hd                                     Setoff
 1830 Craig Park                 supply.com
 Court                           786 573-3401
 St. Louis, MO 63146
 American Express                Gregory E.                      Credit Card                                                                                          $3,829,533.24
 Travel Related                  Galterio, Esq.
 Services
 Company                         ggalterio@jaffeand
 200 Vesey Street                asher.com
 New York, NY 10285              212 687-3000
 T.Y. Lin                        Jordan C. Kay,     Unpaid contract    Disputed                                                                                       $1,665,071.18
 International                   Esq.               balance (breach of
 345 California Street                              contract claim)
 Suite 2300                      jkay@skslegalgrou relating to Puente
 San Francisco, CA               p.com              de las Americas
 94104                                              project
 United States for               Chris Fraser,      Potential claims   Contingent                                                                                     $1,460,038.01
 use and benefit of              Controller         relating to C-111  Disputed
 Ceres                                              project
 Environmental                   chris.fraser@ceres
 Services, Inc.                  env.com
 c/o Law Office of               763 488-5655
 Daniel Te Young,
 P.A.
 1600 S. Federal
 Highway, Ste. 570
 Pompano Beach, FL
 33062
 Unlimited Turf, LLC             Christie Repass                 Vendor                                                                                               $1,130,786.42
 850 NW Federal
 Highway                         christie@unlimitedt
 Suite 170                       urfllc.com
 Stuart, FL 34994




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                           Case 19-12821-AJC                    Doc 2         Filed 03/01/19                Page 2 of 3


 Debtor    Magnum Construction Management, LLC                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Skyline Steel, LLC              Evonne Ditri, Credit Vendor                            Disputed                                                                        $800,000.00
 8 Woodhollow Road               Dept.
 Suite 102
 Parsippany, NY                  evonne.ditri@skyli
 07054                           nesteel.com
                                 973-795-4669
 Penhall Company                 Lee Barnett                     Lawsuit pending        Contingent                                                                      $444,596.53
 Attn.: George H.                                                in the Dallas          Disputed
 Soriano, Jr.         lbarnett@penhall.c                         County Circuit
 7501 Esters          om                                         Court relating to
 Boulevard, Suite 150 817 779-4841                               Dallas North
 Irving, TX 75063                                                Tollway project;
                                                                 Case No.
                                                                 DC-18-15186
 Barnhart Crane &                Dave Crockett                   Vendor                 Contingent                                                                      $383,737.50
 Rigging Co.                                                                            Disputed
 2163 Airways Blvd.              dcrockett@barnhar
 Memphis, TN 38114               tcrane.com
                                 251 378-6804
 JA & M Developing               Annie Mecias      Vendor                                                                                                               $340,099.46
 Corporation
 15757 Pines Blvd.,              annie@jamcontract
 Suite 196                       ors.com
 Pembroke Pines, FL              786 356-7087
 33027
 Safway Service LLC              Luis Docamop                    Vendor                 Disputed                                                                        $313,000.00
 2365 Ali Baba
 Avenue                          luis.docampo@saf
 Opa Locka, FL                   way.com
 33054                           305 685-1191
 Allegiance Crane &              Jose Moraza                     Vendor                 Disputed                                                                        $274,914.18
 Equip LLC
 777 South Andrews               jmoraza@allegianc
 Avenue                          ecrane.com
 Pompano Beach, FL               800 844-9702
 33069
 Forbo Flooring, Inc.            Eric Bower - Sales              Vendor                                                                                                 $223,960.65
 8 Maplewood Drive               Manager
 Hazleton, PA 18202
                                 eric.bower@forbo.
                                 com
                                 631 796-9483
 Memco Solutions,                Molly Atlas, Credit             Vendor                                                                                                 $202,618.74
 Inc.                            Manager
 P.O. Box 301729
 Dallas, TX                      mollyatlas@marek
 75303-1729                      bros.com
                                 972-556-1867




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                           Case 19-12821-AJC                    Doc 2         Filed 03/01/19                Page 3 of 3


 Debtor    Magnum Construction Management, LLC                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ashgrove Cement                 Scott Meyer, Esq.    Lawsuit pending                   Contingent                                                                      $193,367.34
 Company                                              in the District                   Disputed
 900 Gifco Road                  jim.gray@ashgrove Court in and for
 Midlothian, TX                  .com                 Dallas County,
 76065                           913 319-6145         Texas; Case No.
                                                      DC-18-14535,
                                                      relating to NTTA
                                                      and Lovefield
                                                      Bravo projects
 AAP Construction                Alex Archival, Pres. Vendor                                                                                                            $188,582.46
 Group Corp.
 6001 NW 153rd                   a.archival@aapcon
 Street                          structiongroup.co
 Suite A                         m
 Miami Lakes, FL
 33014
 Nielson, Hoover &               Charles J. Nielson              Vendor                                                                                                 $185,293.00
 Associates
 8000 Governors Sq.              cjnielson@nielson
 Circle                          bonds.com
 Suite # 101                     305 722-2673
 Miami Lakes, FL
 33016
 Aon Risk Services,              Greg Crocker                    Vendor                                                                                                 $182,059.15
 Inc.
 75 Remittance Dr.,              gregory.crocker@a
 Ste. 1943                       on.com
 Chicago, IL                     404 264-3035
 60675-1943
 Passmore, Shanika               Sherry Parks, Esq. Automobile claim                    Contingent                                                                      $175,000.00
 c/o Sherry L. Parks                                for damages to                      Disputed
 9370 SW 72nd Street             sp156@bellsouth.n vehicle
 Suite A-266                     et
 Miami, FL 33173                 305 279-7280
 The Ultimate                    Jorge De La Noval, Vendor                                                                                                              $162,994.50
 Electrician                     President
 2330 NW 102
 Avenue
 Miami, FL 33172                 305 713-5976/305
                                 646-1632
 Griffith Davidson &             Scott Griffith                  Vendor                                                                                                 $161,983.10
 Shurtleff, P.C.
 13737 Noel Road,                sgriffith@griffithda
 #850                            vison.com
 Dallas, TX 75240                972 392-8900




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
